                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

TOBY RYDER                               CASE NO. 6:19-CV-00702

VERSUS                                   JUDGE JUNEAU

NORTHLAND INSURANCE CO ET MAGISTRATE JUDGE HANNA
AL

                                  JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of any objections, this Court concludes that the Magistrate

Judge’s report and recommendation is correct and adopts the findings and

conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Motion

to Remand be DENIED, consistent with the report and recommendation.

      Signed at Lafayette, Louisiana, this 8th day of   August     , 2019.




                                      MICHAEL J. JUNEAU
                                      UNITED STATES DISTRICT JUDGE
